Citation Nr: 1703722	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for Meniere's disease, to include vertigo, disequilibrium, fainting, and anxiousness.

4.  Entitlement to an initial compensable rating for hearing loss, now bilateral.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1991 and from May 2005 to January 2007.  The Veteran was discharged from his second period of active service under "Other than Honorable Conditions."

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In the May 2009 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable disability rating, and denied service connection for a right ear disability.  Although, the May 2009 rating decision did not discuss whether there was new and material evidence to reopen the Veteran's previously denied claim of service connection for right ear hearing loss, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In the November 2009 rating decision, the RO denied service connection for Meniere's disease.

In September 2015, the Decision Review Officer (DRO) issued a rating decision granting service connection and assigned a 10 percent disability rating for left index finger scar, status post laceration with residual numbness, effective January 24, 2008, and granted service connection and assigned a noncompensable disability rating for left index finger scar, which had previously been on appeal after being denied by the RO's May 2009 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that in April 2016, the Board remanded the issue of entitlement to an initial compensable disability rating for what it characterized as bilateral hearing loss and entitlement to service connection for Meniere's disease to afford the Veteran a Board hearing.  Notably, the Veteran is not service-connected for right ear hearing loss.  Subsequently in August 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge addressing the issues of entitlement to an initial compensable rating for left ear hearing loss and service-connection for Meniere's disease.  A transcript of the hearing has been associated with the claims file.  Although, the Veteran was not afforded a Board hearing as to the issue of whether new and material has been received to reopen a claim of service for right ear hearing loss or entitlement to service connection for right ear hearing loss, the Board is granting those claims in full, thus, there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 294 (1993).

The issues of entitlement to service connection for Meniere's disease to include vertigo, disequilibrium, fainting, and anxiousness and entitlement to an initial compensable rating for now bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right ear hearing loss.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the May 2005 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for right ear hearing loss.

3.  The evidence is at least evenly balanced as to whether the Veteran's right ear hearing loss is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied the claim for entitlement to service connection for a right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the May 2005 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the application to reopen the previously denied claim of entitlement to service connection for right ear hearing loss and the service connection claim for right ear hearing loss, further discussion of the VCAA is unnecessary.

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Here, the Veteran's original claim for service connection for right ear hearing loss was denied in November 1996 rating decision, on the basis that there was evidence of a nexus between the Veteran's diagnosed right ear hearing loss and his military service or evidence of hearing loss as defined by VA in service or to a degree of 10 percent disabling within one year following service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the November 1996 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In July 2004, the Veteran submitted a claim to reopen his previously denied of claim of service connection for right ear hearing loss.

In a May 2005 rating decision, the RO denied the Veteran's claim for service for right ear loss on the basis that he did not have a current right ear hearing loss that began during service or was not otherwise related to a disease or injury in service. 

Accordingly, the May 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the May 2005 rating decision consisted of service treatment records (STRs); August 1996 VA examination report; and VA treatment records.  Specifically, the evidence showed right ear hearing loss as defined by VA.  See VA examination report dated August 1996.  

Since the May 2005 RO denial, the following evidence has been added to the record: November 2008 VA examination report; VA treatment records, the Veteran's statements, May 2015 VA examination report; November 2015 VA addendum opinion; and the August 2016 Board hearing transcript.  Importantly, the November 2008 examiner and May 2015 VA Audiologist found that the Veteran's right ear hearing loss was related to his military service.  Additionally, the August 2016 hearing testimony include assertions of a continuity of symptomatology beginning in service and since.

The Veteran is presumed credible in his reports for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 513.  The November 2008 examiner's and May 2015 VA Audiologist's positive nexus opinion and the Veteran's reports about a continuity of symptomatology relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the evidence received since May 2005 are new and material evidence, and the claim of service connection for right ear hearing loss must be reopened.  Id.; 38 C.F.R. § 3.156.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that his right ear hearing loss is related to his military service.  In particular, he indicates that during the course of his military occupational specialty (MOS) as an aircrew life support, he was exposed to loud noise, such as jet engine noise.  Additionally, he asserts that his right ear hearing loss began during service and that he has had hearing loss in and since service.  See Board's hearing transcript dated August 2016. 

His DD-214 form shows that his MOS was an aircrew life support specialist.  Additionally, his service personal records show that he was assigned to the flight line section to perform maintenance on life support equipment and aircrafts. 

The Veteran's first period of active duty STRs are absent any complaints, treatments, or diagnosis of right ear hearing loss. 

Following his first period of active duty, the Veteran submitted a claim for right ear hearing loss in August 1996.  In an August 1996 VA examination report, the Veteran was diagnosed with right ear hearing loss as defined by VA regulation.  See 38 C.F.R. § 3.385.  Importantly, the August 1996 VA examiner noted that the Veteran was exposed to jet noise. 

The Veteran was afforded a VA examination in November 2008.  The Veteran's right ear hearing was normal on audiometric examination; however, the examiner noted that the Veteran had mild to moderate sensorineural hearing loss.  The VA examiner opined that the Veteran's right ear hearing loss was a result from noise exposure during service.  The examiner reasoned that during service the Veteran worked on aircrafts.  

A May 2015 VA examination report shows a current right ear hearing loss as defined by VA regulation.  Id.  Subsequently in a November 2015 VA addendum opinion, the VA examiner found that the Veteran's right ear hearing loss is related to his military service.  The examiner reasoned that during his military service he has served as an air crew life support and was, thus, exposed to air craft.  The examiner noted that "[r]esearch has demonstrated that even though threshold sensitivity may not meet a criteria for hearing loss, damage to the infrastructure of the ear mechanism is present with even the initial exposure to hazardous levels of sound/noise."


The Board finds that the November 2008 and May 2015 VA examination reports and November 2015 VA addendum opinion is highly probative because it was based on a full review of the Veteran's claims file and provided a detailed rationale for the findings that were consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The above medical evidence of record demonstrates a current right ear hearing loss disability as defined by VA.  Thus, a current disability has been established.

Additionally, the Board finds that the in-service disease or injury element has been met.  The evidence shows that his MOS was aircrew life support specialist and that he was assigned to the flight line.  The Board has no reason to dispute the Veteran's credible lay statement concerning in-service noise exposure, as it is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  

Therefore, this case turns on whether there is a nexus between the in-service acoustic trauma and the current right ear hearing loss disability, which was addressed by the November 2008 and November 2015 VA examination reports. 

The November 2008 VA examiner and the November 2015 VA audiologist found that the Veteran's right ear hearing loss is related to his military service.  As the examiner's explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to substantial probative weight.  Moreover, there is no contrary medical opinion in the evidence of record.

The evidence is thus at least evenly balanced as to whether the Veteran's current right ear hearing loss is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

The application to reopen a claim of service connection for right ear hearing loss disability is granted.

Entitlement to service connection for right ear hearing loss disability is granted. 


REMAND

As the Veteran has now been granted service connection for right ear hearing loss, the recharacterized claim for an initial compensable rating for bilateral hearing loss must be remanded for a rating that addresses the hearing loss in both ears as service connected.

As to the Meniere's disease, the Veteran claims that it is due to his military service.  See Board's hearing transcript dated August 2016.  He asserts that he has experienced Meniere's disease symptoms, such as dizziness and vertigo, in and since service.  Alternatively, he asserts that his Meniere's disease is related to his service-connected left ear hearing loss and major depressive, dysthymic, and panic disorder without agoraphobia.  Id.  

Post-service treatment records dated in 2009 shows that the Veteran complained of symptoms such as vertigo, lightheadedness, tinnitus, popping sounds in his ears, and pressure in and his ears.  See, e.g., VA treatment record dated June 2009 and September 2010.  Notably, a December 2010 otolaryngology VA treatment record documents that an "ENG confirmed left peripheral cause but cannot confirm Meniere[']s disease."

The evidence of record suggests that the Veteran might have Meniere' disease and that it may be related to in-service events or injuries or his service-connected disabilities; however, the Veteran has not been afforded a VA examination.  Accordingly, a remand is necessary to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board notes that during the April 2016 Board hearing, the Veteran's representative requested that a VA medical opinion be obtained to address the Veteran's Meniere's disease, to include on a secondary service connection basis.  For the above reasons, the Board will grant this request.

During the April 2016 Board hearing, the Veteran reported that he sought treatment at Palo Alto center.  However, such treatment records have not been associated with the claims file and should be accomplished upon remand.  

A review of the evidence reveals that the Veteran was awarded Social Security Administration (SSA) benefits.  See Veteran's statement dated December 2010.  Crucially, such records could be pertinet to his pending claims for service connection for Meniere's disease and an increased rating for left ear hearing loss.  Accordingly, the Board finds that upon remand the Veteran's SSA records should be obtained.  38 C.F.R. § 3.159(c)(2) (2016); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, to include any treatment records from Palo Alto center.   

All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since April 2016.  All such available documents should be associated with the claims file.

3.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for supplemental security income and/or disability benefits, including any records relied upon to make the decision.

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of his Meniere's disease, to include vertigo, disequilibrium, fainting, and anxiousness.

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms.

If Meniere's disease or a related disorder is found, the examiner should opine whether it is at least as likely as not that it had its onset during the Veteran's service or is otherwise related to service.  

In addressing the question above, the examiner should comment and discuss the Veteran's spouse's submitted statements that indicate that the Veteran has experienced Meniere's symptoms, such as vertigo, disequilibrium, and faint-like symptoms, in and since service.   See Veteran's spouse statement dated September 2009. 

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Meniere's disease or a related disorder was either (a) caused or (b) aggravated by his service-connected left ear hearing loss or major depressive, dysthymic, and panic disorder without agoraphobia.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner should provide a complete rationale for any opinion given. 

5.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


